Citation Nr: 1008622	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  02-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for blackouts.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for residuals of 
exposure to Agent Orange, to include chloracne.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1968 to August 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In February 2005, the Board remanded this matter for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was originally scheduled for a central office 
Board hearing on January 10, 2005.  Through his 
representative, the Veteran notified VA that he could not 
attend that Board hearing due to illness.  

In a January 14, 2005 letter of record, the Veteran's 
representative indicated that the Veteran wished to appear 
before a Video Board hearing at the Cleveland RO.  In a 
January 27, 2005 letter of record, the Veteran's 
representative requested that the Veteran be rescheduled for 
a Travel Board hearing at the Cleveland RO.  

In view of the fact that the veteran had a request pending to 
reschedule his hearing before the February 16, 2005, Board 
decision was dispatched and because good cause had been 
presented for the rescheduling, the appeal should be remanded 
so that a Board hearing can be conducted.  Although 
ordinarily this request would be addressed by the Veterans 
Law Judge assigned to the January 2005 hearing, this matter 
will be ruled on by the undersigned because this preliminary 
order is favorable to the Veteran.

In addition, usually the Board's decision on February 16, 
2005, would be vacated because it was issued before the 
hearing rescheduling request was resolved.  In this matter, 
however, none of the final dispositions reached in that 
decision was unfavorable; accordingly, there is no due 
process violation in letting the February 2005 decision 
stand.

Based on the foregoing, this appeal is REMANDED to the RO via 
the AMC for the following action:

The RO should schedule the Veteran for 
either a videoconference hearing or a 
Travel Board hearing before a Member of 
the Board in accordance with applicable 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


